Citation Nr: 1820763	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 6, 2017, and in excess of 50 percent thereafter for migraine headaches.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to an effective date prior to June 16, 2013, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 (migraines), November 2014 (TBI), and July 2016 (TDIU) by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran and his now spouse testified before the undersigned Veterans Law Judge at a Board hearing regarding his claim for a higher initial rating for his migraine headaches.  A transcript of the hearing is associated with the record.  

In March 2013, the Board remanded the Veteran's claim for a higher initial rating for his migraine headaches, amongst other claims not currently before the Board.  In September 2015, the Board granted an initial 30 percent rating for the Veteran's migraines, but denied a rating in excess thereof, and remanded his claims for an increased rating for residuals of a TBI and entitlement to a TDIU for additional development.  

Following the September 2015 decision, the Veteran appealed the Board's denial of an initial rating in excess of 30 percent for his migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court approved a Joint Motion for Partial Remand that exclusively vacated the Board's September 2015 denial regarding that claim and returned the case to the Board.  

Most recently, in December 2016, the increased rating claims were remanded for further development and, in the interim, the Veteran perfected his appeal for an earlier effective date for the award of a TDIU.  Therefore, all of the issues listed on the title page are properly before the Board at this time.


FINDINGS OF FACT

1.  From March 24, 2009, the date of service connection, and throughout the course of the appeal, the Veteran's migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire appeal period, the most probative, objective evidence shows that the Veteran's residuals of a TBI was rated as "1" in several facets; however, such does not show his residuals of a TBI was rated as a "2" or higher in one or more facets or "total" in the consciousness facet.

3.  The schedular criteria for TDIU have been met for the entire appeal period, i.e., since March 24, 2009.

4.  The Veteran's employment in 2009 was not marginal. 

5.  Resolving all reasonable doubt in the Veteran's favor, as of January 1, 2010, but no earlier, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, and any employment he held thereafter was marginal. 

CONCLUSIONS OF LAW

1.  Since March 24, 2009, the criteria for an initial 50 percent rating, but no higher, for migraines have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017). 

2.  The criteria for a rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, DC 8045.

3.  The criteria for an effective date of January 1, 2010, but no earlier, for the award of a TDIU have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran has alleged that VA examiners have failed to properly document his subjective reports, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

A.  Migraine Headaches

The Veteran's migraine headaches have been evaluated as 30 percent disabling prior to October 6, 2017, and 50 percent disabling thereafter, pursuant to 38 C.F.R. 
§ 4.124a, DC 8100.

DC 8100 provides that migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of DC 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under DC 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to TDIU ratings.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating for migraine headaches have been met for the entire appeal period.  More specifically, the evidence shows that the Veteran's migraines are manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In this regard, the Veteran's description of his headaches have been relatively consistent over time and support a finding that such were very frequent (occurring roughly every two to three days or more often), completely prostrating (requiring him to lie down, sleep, or seek dark rooms), and prolonged (lasting for hours to days).  See March 2009, October 2009, October 2010, October 2012, December 2014, and May 2015 lay statements; March 2009, February 2010, April 2010, February 2011, November 2013, December 2013, January 2014, February 2014, December 2014, and January 2015 VA treatment records; July 2011 hearing transcript; January 2014 Social Security Administration (SSA) application; December 2013 private treatment record; December 2012 Vocational Rehabilitation records; and July 2009, September 2009, March 2013, November 2014, and October 2017 VA examination reports.

Additionally, the Veteran reported that his migraine headaches impacted his ability to work as a substitute teacher and required him to miss at least one day of work a week.  Alternatively, he reported he did not call into the substitute teachers' dispatching operator on days when he did not feel physically capable of working due to his migraine headaches.  In short, even though the Veteran did work for part of the appeal, it is easy to see how his described migraine headaches were capable of producing severe economic inadaptability.  See Pierce, supra.

In sum, resolving all reasonable doubt in his favor, an initial rating of 50 percent is warranted for migraine headaches, which is the maximum schedular rating under DC 8100.


B.  Residuals of a TBI

The Veteran contends that his TBI residuals result in impairment greater than the currently assigned 10 percent rating.  In this regard, he has reported profound memory impairment as well as periods of disorientation.  

The Veteran's residuals of a TBI are rated under the DC 8045 pursuant to 38 C.F.R. §4.124a, DC 8045 (2017).

DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  In this case, the Veteran has been assigned a separate evaluation for a distinct diagnosis of migraine headaches, discussed above, and vertigo, which is not presently before the Board.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Here, the Veteran is separately service-connected for depression, which has been directly linked to his service, rather than as secondary to his service-connected TBI residuals.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Again, as noted above, the Veteran has been assigned a separate evaluation for a distinct diagnosis of vertigo related to his TBI; such issue is not presently before the Board.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate DC.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of DC 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, DC 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable.  38 C.F.R. § 4.124a, DC 8045 (2016).

The appeal period before the Board stems from the Veteran's claim for a TDIU, which was received by VA on August 15, 2013.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

After a careful review of the record, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a TBI is not warranted.  In this regard, under DC 8045, a rating in excess of the currently assigned 10 percent would require a "total" evaluation to be assigned for one or more facets or a "2" or higher to be assigned as the highest level of facet.  In this case, as discussed below, the most probative evidence of record reflects that, during the entire appeal period, the highest level of severity for any facet was "1" and, a rating in excess of 10 percent is therefore not warranted.  

Initially, the Board finds the Veteran's reports regarding the severity of his TBI symptoms lack credibility, especially his assertion that such have worsened since his initial injury.  Most telling in this regard is an April 2015 assessment by a VA psychologist who thoroughly reviewed the Veteran's medical records and documented the inconsistencies therein.  

At the time of the evaluation, the Veteran's subjective symptoms included amnesia for details regarding the cause of his TBI, and profound problems thinking and with language, which he claimed had been progressing since 2009.  The examiner noted that the Veteran was a "very vague historian" and his lay reports placed his level of ability on par with persons with advanced dementia or of having been in a coma for several weeks.  She further observed that a review of the available medical records did not corroborate the Veteran's narrative of his initial injury or the symptoms he reported during the examination.  In this regard, the Veteran had exaggerated his post-injury symptoms when compared to reports he made in closer proximity to the inciting injury, including the reports he made at the time of a 2009 VA examination.  Further, the Veteran had denied many of the profound cognitive deficits reported during the evaluation when he was initially examined in 2009.  Indeed, the clinician observed the Veteran first reported serious cognitive decline in May 2014 (which was after he filed his claim for an increased rating) and he left that treatment session when he was pressed to provide details regarding his alleged symptoms.  

Importantly, given the Veteran's earlier and more credible reports regarding the severity of his injury as well as contemporaneous records, the expert indicated a full recovery to baseline abilities would be expected within hours or days of the injury, without prolonged neurocognitive deficiency of any kind.  Contrarily, the Veteran reported a "unique amnesia-like syndrome, with a 24 hour renewable recall gradient, inconsistent with any kind of known neurological pattern."  The examiner ultimately opined that the Veteran's reports of new-onset post-traumatic symptoms years after the actual injury were "spurious" and his reported memory impairment to be of "a highly atypical nature, inconsistent with TBI and known patterns of organic pathology."  Ultimately, she found there was no evidence in the history reviewed of a TBI that would produce enduring neurocognitive deficits and that the Veteran's reported symptoms on examination were non-organic.

In this regard, the examiner noted that imaging studies performed in 2014 were negative for abnormality or pathology, an outside neuropsychological evaluation performed by Dr. D.F. in December 2013 revealed test results within normal limits, and the Veteran did not present with confusion or memory difficulties at that time.  As further evidence of his lack of cognitive disabilities following the TBI, the psychologist noted the Veteran completed college-level coursework and earned three degrees, albeit with some assistance from his university to accommodate his disability.  Notably, the Veteran did not report obtaining disability accommodations from the university where he obtained his master's degree.  

Interestingly, the examiner subtly tested the Veteran's memory during the examination by obtaining his history and repeating it back to him 20 minutes later.  Contrary to his reports of the inability to remember anything or know what he was saying, the Veteran corrected inaccuracies in the repeated history with spontaneous and normal speech.

In addition to the foregoing, the Board observes that, despite his allegedly poor memory, attention, concentration, and executive functions related to his TBI, the Veteran has proven his keen memory, organization, and attention to detail at several points throughout the appeal.  In this regard, while receiving VA treatment in March 2010, he was able to readily recall the events of his military service and circumstances of his prior marriages.  Moreover, while receiving private treatment in April 2011, the Veteran was able to recall incidents from two weeks prior and two days prior and there was no indication he was using notes to do so or that his mother was with him to prompt him, which he later claimed was necessary.  Additionally, he was able to provide detailed personal and historical information to a mental health counselor in 2014 without difficulty.  Furthermore, during a November 2014 VA TBI examination, he was able to operate a cell phone independently and report the names of prior treatment providers without the use of assistive notes.  Additionally, on numerous occasions in November 2015, the Veteran submitted letters to VA noting detailed information regarding his submission of documentation regarding a dependency compensation claim.  

In short, given the 2015 psychologist's opinion that the Veteran's TBI symptoms would not worsen over time, he was able to recall items without prompting on numerous occasions, he did not allege worsening symptoms until he had an incentive to do so, and objective testing did not reveal an organic cause of his alleged symptoms, the Board finds the lay statements provided regarding the severity of the Veteran's TBI symptoms to lack credibility and affords them no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  

Turning to the medical evidence of record, the currently assigned rating is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/ behavioral disabilities found on examination, including migraine headaches and vertigo, that were determined to be residuals of the Veteran's TBI have been evaluated separately.  

Turning to the medical evidence of record, the Veteran was afforded two TBI examinations during the course of the appeal.  The Veteran was assigned a "0" or "1" in each facet, except where the November 2014 examiner assigned a "2" to the "Memory" facet.  See November 2014 and May 2017 examination reports.

However, the Board finds the 2014 examiner's opinion of the severity of the Veteran's "Memory" facet was based on the Veteran's non-credible lay reports and, therefore, affords such determination no probative weight.  In this regard, at the 2014 examination, the Veteran reported the inability to do anything without written instructions, the inability to keep organized, and the inability to comprehend the question asked by the examiner.  First, as noted, the Board has found the Veteran's lay reports regarding his memory, attention, concentration, and executive functions deficits to lack credibility.  Second, the Board finds it telling that the Veteran needed to have the memory question repeated to him, but none of the other questions.  Such echoes the Veteran's other attempts to exaggerate his true symptoms.  Indeed, the examiner seemed to question the Veteran's presentation as noted by the report that his alleged inability to remember things was likely due to psychiatric problems or severe dementia and the Veteran did not suffer from dementia.  It was further noted that, despite his alleged memory impairment, the Veteran was able to remember the names of prior treatment providers and operate a cell phone without assistance.  Third, the 2015 clinician noted that TBI symptoms are not subject to worsening over time.  If believed, the "2" score in 2014 would indicate the Veteran's TBI injury worsened from the time of a 2009, then got better again by 2017, as the Veteran was assigned a "1" in the "Memory" facet at the 2009 and 2017 examinations.  Thus, the Board finds that the "2" rating from the 2014 examiner is based on an inaccurate factual premise and the Veteran's non-credible lay reports, and rejects the suggestion that his TBI symptoms worsened then improved, given the medical evidence of record rejecting this premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.).  In short, the Board affords the "2" rating no probative weight.

In addition, the Board observes that the 2014 examiner specifically opined that the alleged difficulties the Veteran was experiencing were related to a psychiatric disability and he is service-connected for depression.  As the Veteran's psychiatric symptom of impaired memory overlaps with the symptoms in the "Memory, Attention, Concentration, or Executive Functions" facet (the Veteran's sole level 2 facet that can warrant a 40 percent rating for the TBI), the Veteran may not be awarded a 40 percent evaluation under 8045 and a 30 percent rating under DC 9435 for depression unless he experiences symptoms under the "Memory, Attention, Concentration, or Executive Functions" facet that do not overlap with his depression symptoms.  Here, the 2014 examiner specifically indicated the basis for the "2" rating was the Veteran's impaired memory (inability to remember the stated question) and that such was a psychiatric symptom.  Thus, allowing the Veteran to receive a 40 percent rating for TBI and a 30 percent rating for depression based in part on the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

Ultimately, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined on examination.  Only one rating is assigned for all the applicable facets.  In this case, the evaluation assigned is 10 percent based upon the highest probative and credible severity level of "1," which was assigned by the 2014 and 2017 examiners for several facets.  However, as the Veteran has not been deemed to have a level "2" impairment that does not overlap with other service-connected disabilities or that is based on credible evidence, and has not been rated as "total" in the consciousness facet, a higher 40 percent rating is not warranted at any point during the appeal.


C.  Other Considerations 

In reaching its conclusions, the Board acknowledges the Veteran and his family's belief that his migraine headaches and TBI symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran and his family members are competent to provide evidence regarding his symptomatology, they are not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  Furthermore, the Board has found the Veteran's own statements regarding the severity of his TBI residuals lack credibility.  Ultimately, the Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Veteran and his mother have submitted statements that essentially challenged the adequacy of every VA examination conducted during the appeal.  The allegations range from failure to document the Veteran's actual reports to outright lies being added to examination reports.  However, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he and his mother have voiced what can be described as fantastical ideas of persecution and interest in maligning the Veteran on the part of VA examiners.  Notably, a VA examiner stands nothing to gain by failing to report accurate symptomatology, and, in fact, is duty bound to properly treat patients.  Further, failure to provide accurate information in an examination report could result in a Remand from the Board, which would only work to increase an examiner's workload.  Indeed, they are incentivized to properly document the severity of a Veteran's condition on the first examination.

More importantly is the fact that the Veteran and his mother have not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence.  As such, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra are appropriate; however, the Board finds that his symptomatology referable to each disability has been stable during each period on appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In adjudicating the rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in an increased award for his migraine headaches.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher or separate ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.



III.  Earlier Effective Date for the Award of TDIU

The Veteran is seeking an effective date prior to June 16, 2013, for the award of a TDIU.  Specifically, he claims that the appropriate date should be the date after his separation from service, March 24, 2009.

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Such also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that, when an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Prior to March 24, 2015, any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Since March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 
A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.  

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the veteran can find employment generally, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, supra.  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Department of Commerce), as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

As an initial matter, the Board finds that the earliest claim for a TDIU was received by VA on March 24, 2009, the date the Veteran filed his claim for service connection for, in relevant part, migraine headaches, degenerative joint disease of the spine (back disability), irritable bowel syndrome (IBS), depression, bilateral plantar fasciitis, TBI, and bronchitis.  Further, all of the aforementioned disabilities have been service-connected since March 24, 2009, for a combined disability rating of 90 percent.  The Board acknowledges the Veteran subsequently submitted a formal claim for a TDIU on August 15, 2013; however, based on his claim for an higher initial rating for migraine headaches, the evidence suggesting the Veteran reported the inability to work due to such, and the holding in Rice, supra, the  Board finds that a claim for a TDIU was reasonably raised by the record prior to the filing of a formal claim.  While the Board has also considered the provisions set forth above regarding what may otherwise be construed as a claim for TDIU purposes, March 24, 2009, the day after the Veteran's separation from service, is the earliest possible date a claim or informal claim could be raised.

In accordance with the decision above, as of March 24, 2009, the Veteran had a single disability rated in excess of 40 percent (migraines) and a combined disability rating of 90 percent.  Accordingly, the schedular requirements for a TDIU were met as of such date.  Further, upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation as of January 1, 2010, but no earlier.  In this regard, while the Veteran was employed intermittently after January 1, 2010, his employment was marginal.

In this regard, the Board notes that the Veteran was employed in 2009 and such employment was not marginal.  In this regard, he has submitted his tax information from 2009 indicating an adjusted gross income of $29,969.  Importantly, according to the Department of Commerce, the poverty threshold in 2009 was $10,830 for one person.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  While the Veteran's marital and familial situation has changed throughout the appeal period, he would have needed to have had more than five dependents for his income to have fallen below the poverty level.  Id.  More importantly, the law pertaining to marginal employment explicitly state that the Veteran's income only needs to exceed that of the poverty level for one person, which the Veteran's clearly did.  As such, the Board finds that the Veteran's employment from 2009 was not marginal and as he has not argued or presented any evidence that would allow for a finding of marginal employment on a facts found basis (i.e. protected or sheltered employment), the Board finds that his service-connected disabilities did not render him unable to secure substantially gainful employment in 2009.

However, the Board finds that beginning in 2010, the Veteran's myriad service-connected disabilities did prevent him from securing or maintaining substantially gainful employment.  In his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) filed in August 2013, the Veteran reported holding advanced degrees and work experience as a substitute teacher.  Indeed, while the Veteran did work sporadically as a substitute teacher, he has credibly reported that his IBS symptoms necessitated prolonged absences from the classroom.  Additionally, he has submitted documentation to establish the sporadic nature of his employment as a substitute teacher and ability to only request assignments when he was feeling well enough.  Moreover, the evidence contains credible lay and medical evidence establishing the Veteran's need to miss work at least one day a week in relation to his migraine headaches and that such disability impacted his work performance.  For example, a December 2012 Vocational Rehabilitation record notes the Veteran's inability to concentrate at work when suffering from migraines.  There is further information that his musculoskeletal disabilities created difficulties with bending, twisting, pulling, crouching, stooping, squatting, crawling, pulling, and carrying objects, as well as with prolonged standing.  Notably, the vocational expert ultimately found the Veteran suffered from a serious employment handicap related to his service-connected disabilities that would require him to miss work periodically and make obtaining work for him challenging in a competitive market.

In addition to the foregoing, in November 2014, a VA examiner opined that the Veteran's service-connected disabilities made him unable to maintain substantially gainful employment.  In this regard, she noted that the disabilities, on their own, did not impact work, but the sum of his disabilities had decompensated the Veteran emotionally.  Additionally, she observed the Veteran's preoccupation with his service-connected disabilities hindered his ability to assess his own abilities and limitations.  She further observed the Veteran possessed poor coping skills to deal with the pain associated with his disabilities.  Moreover, the examiner found that stress related to his disabilities is the real impairment the Veteran faces with regard to employment and that "even if the stress is self-[-]induced, it is very real to the Veteran[,] causing him more problems with his [IBS]."  

Importantly, while this examination was conducted after June 16, 2013, the Veteran has been service-connected for all of the disabilities it was based on, at a stable rating (except for his back disability), since March 24, 2009.  Thus, it is reasonable that if the disabilities prevented employment in 2014, they would have also done so prior to that time as they were equivalent in degree.
 
Ultimately, it appears that the Veteran has never been able to hold prolonged employment in any position and he has never developed workplace expertise in any particular area.  Furthermore, given the Veteran's stress, stomach disruptions, depression, migraine headaches, and physical limitations related to his service-connected disabilities, the Board finds that it is reasonable to believe he could not secure or maintain substantially gainful occupation due to his service-connected disabilities.

Thus, the Board finds it is factually ascertainable that the Veteran was unemployable as a result of his disabilities prior to June 16, 2013, specifically, effective January 1, 2010.  The evidence of record, discussed previously, showed that he had limitations associated with his service-connected disabilities, which resulted in occupational impairment.  While he did work occasionally as a substitute teacher after January 1, 2010, the evidence shows that his income from such was not in excess of the poverty level for one person established by the Department of Commerce.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Notably, while the Veteran's income did exceed the ascribed poverty level for 2012, the majority of his income was in scholarships for tuition.  

Ultimately, after resolving all reasonable doubt in the Veteran's favor, the Board finds that it is factually ascertainable that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, effective January 1, 2010.  

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the grant of TDIU in this decision is not based on a single disability, and the Veteran does not have a single disability rated as completely disabling and another service-connected disabilities with ratings that combine to 60 percent or more.  As such, an SMC award is not warranted under 38 U.S.C. 
§ 1114(s).


ORDER

An initial 50 percent rating, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for TBI residuals is denied. 

An effective date of January 1, 2010, but no earlier, for the award of a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


